DETAILED ACTION
In application filed on 12/06/2018, Claims 1-26 are pending. Claims 1-17 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-12 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oo et al. (US20170097345A1)
Regarding Claim 1, Oo teaches an apparatus that includes a sample holder (Para 0010, Fig. 1-5, referred to as ‘micro-post array embedded optofluidic multi-well plate’) having a homogenous substrate (Para 0088, referred to as polystyrene material) that includes a first planar surface (Fig. 3B, micro-post array embedded optofluidic multi-well plate has a planer surface) and a plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) that project from the first planar surface (Figs. 2A-C, 3A-B, micro-post array embedded optofluidic multi-well plate has a planer surface), wherein each of the plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) comprises a sidewall (See Annotated Fig. 5B) and a tip (See Annotated Fig. 5B) and wherein the first planar surface (Fig. 5A, ref. 56, referred to as surface of the 

    PNG
    media_image1.png
    609
    860
    media_image1.png
    Greyscale

Annotated. Fig. 5B, Oo et al.

Regarding Claim 2, Oo teaches an apparatus of claim 1 wherein the features of the plurality (Fig. 5B, ref. 54, ‘plurality of posts’) thereof are separated (Fig. 5B, ‘as structurally arranged’) by an average spacing (s1) (Fig. 5B, ‘as structurally arranged’) Please see MPEP 2114(II) for further details.
Also, the claimed limitation “particles having a lateral dimension greater than the average spacing” is not positively recited.
and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details. 
Regarding Claim 3, Oo teaches an apparatus of claim 1 wherein at least one sidewall of the plurality thereof (Fig. 5B, ref. 54, ‘plurality of posts’) includes at least one nanostructure (Para 0043, referred to as reflective layer) that increase a surface area of the sidewall (Para 0043, coated on an outside surface of the plate; outside surface includes the sidewall of the plurality of posts). 
 . Regarding Claim 6, Oo teaches an apparatus of claim 1 further comprising:
a radiation source (Para 0065, ‘a beam of laser’) that is operative for providing an interrogation signal (Para 0065, ‘light beam’; Para 0095); Para 0095) to the test sample (Para 0065, ‘microscopic particles or cells suspended in a stream of fluid’). This limitation “operative for providing an interrogation signal to the test sample” is  Please see MPEP 2114(II) for further details.
a detector (Para 0065) that is operative for detecting the spectral content of an output signal (Para 0065, ‘Each suspended particle passing through the beam scatters the light’), wherein the spectral content ( Para 0065, ‘(Forward Scatter or FSC) and several perpendicular to it (Side Scatter (SSC)’) is based on an interaction between the interrogation signal (Para 0065, ‘light beam’; Para 0095) and the test sample (Para 0065, ‘stream passes through the light beam’). This limitation “operative for detecting the spectral content of an output signal…” is interpreted as a method of intended use given patentable weight to the extent of effecting detectors to function as described (Para 0065) Please see MPEP 2114(II) for further details.
; and
a processor (Para 0059, ‘computer systems and/or computer software’) that is operative for estimating the identity of a first analyte in the test sample based on the spectral content. This limitation “operative for estimating the identity of a first analyte in the test sample based on the spectral content” is interpreted as a method of intended use given patentable weight to the extent of effecting the computer systems and/or computer software to determine and report assay results (e.g., presence of analytes in the test sample) to the user via a user interface (e.g., computer screen, tablet, smart phone, etc.) (Para 0059, 0065). Please see MPEP 2114(II) for further details.

Please see MPEP 2114(II) for further details.
Regarding Claim 12, Oo teaches an apparatus that includes a sample holder (Para 0010, Fig. 1-5, referred to as ‘micro-post array embedded optofluidic multi-well plate’) comprising a first planar surface (Fig. 3B, micro-post array embedded optofluidic multi-well plate has a planer surface) and a plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) that project from the first planar surface (Fig. 3B, micro-post array embedded optofluidic multi-well plate has a planer surface), wherein each of the plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) comprises a sidewall (See Annotated Fig. 5B) and a tip (See Annotated Fig. 5B) and wherein the first planar surface (Fig. 5A, ref. 56, referred to as surface of the optofluidic loop), the plurality of sidewalls (See Annotated Fig. 5B), and the plurality of tips (See Annotated Fig. 5B) collectively define a continuous sample collection surface (Fig. 5A, ref. 56, referred to as surface of the optofluidic loop) that is configured to locate a test sample (Para 0054, Samples and reagents can flow from the funnel-shape-well 32 through the micro-post array embedded loop optofluidic channel 36) wherein the plurality of features (Fig. 5B, ref. 54, ‘plurality of posts’) collectively defines a plurality of voids (Annotated Fig. 5B, Spaces between posts in Channel 36), that are fluidically 
a radiation source (Para 0065, ‘a beam of laser’) that is operative for providing an interrogation signal (Para 0065, ‘light beam’; Para 0095); Para 0095) to the test sample (Para 0065, ‘microscopic particles or cells suspended in a stream of fluid’). This limitation “operative for providing an interrogation signal to the test sample” is interpreted as a method of intended use given patentable weight to the extent of effecting a beam of light to be directed onto a hydrodynamically focused stream of fluid (Para 0065). Please see MPEP 2114(II) for further details.
a detector ( Para 0065) that is operative for detecting the spectral content of an output signal ( Para 0065, ‘Each suspended particle passing through the beam scatters the light’), wherein the spectral content ( Para 0065, ‘(Forward Scatter or FSC) and several perpendicular to it (Side Scatter (SSC)’) is based on an interaction between the interrogation signal (Para 0065, ‘light beam’; Para 0095) and the test sample (Para 0065, ‘stream passes through the light beam’). This limitation “operative for detecting the spectral content of an output signal…” is interpreted as a method of intended use given patentable weight to the extent of effecting detectors to function as described (Para 0065) Please see MPEP 2114(II) for further details.
; and a processor (Para 0059, ‘computer systems and/or computer software’) that is operative for estimating the identity of a first analyte in the test sample based on the spectral content. This limitation “operative for estimating the identity of a first analyte in Please see MPEP 2114(II) for further details.
Regarding Claim 17, Oo teaches the apparatus of claim 12 further comprising a first region (Para 0097, surface of the well plates’) on the sample-collection surface (Para 0054, Fig. 5A, ref. 56’ center of the optofluidic loop’), wherein the first region Para 0097, surface of the well plates’) is configured to selectively bind a first analyte in the test sample. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the well plate to be used for the incubation of the standard analyte, IL-6.  (Para 0111). Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Oo et al. (US20170097345A1) in view of view of Furlan et al. (US20120295268A1)
Regarding Claim 4, Oo teaches an apparatus of claim 1 wherein the sample holder (Para 0010, Fig. 1-5, ‘micro-post array embedded optofluidic multi-well plate’) further;
Oo does not teach that the apparatus includes a temperature controller having an element selected from the group consisting of a heater and a cooler.
Furlan teaches an instrument which includes a temperature controller (Para 0065, ‘thermal module’) having an element selected from the group consisting of a heater and a cooler” (Para 0065, ‘thermal module 102 can be heated or cooled according to pre-defined temperature profiles so as to transfer heat in a controlled manner to/from the samples 105; Para 0022, 0025 ‘temperature-controlled block’ teaches an inherent temperature controller). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to incorporate a temperature controller (110) having an element selected from the group consisting of a heater and a cooler in the apparatus of Oo, as taught by Furlan, motivated by the need for the thermal module 102 to be heated or cooled according to pre-defined temperature 
Regarding Claim 5, Oo teaches an apparatus of claim 1 including the sample holder (Para 0010, Fig. 1-5, ‘micro-post array embedded optofluidic multi-well plate’). 
Oo does not teach that the sample holder further includes a temperature controller that includes a heater and a cooler.
Furlan teaches an instrument which includes a temperature controller (Para 0065, ‘thermal module’) that includes a heater and a cooler” (Para 0065, ‘thermal module 102 can be heated or cooled according to pre-defined temperature profiles so as to transfer heat in a controlled manner to/from the samples 105; Para 0022, 0025 ‘temperature-controlled block’ teaches an inherent temperature controller). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to incorporate a temperature controller (110) having an element selected from the group consisting of a heater  and a cooler in the apparatus of Oo, as taught by Furlan, motivated by the need for the thermal module 102 to be heated or cooled according to pre-defined temperature profiles so as to transfer heat in a controlled manner to/from the samples 105) (Furlan, Para 0065). Doing so allows for the sample temperature to be controlled during device operation.  
Claims 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Oo et al. (US20170097345A1) in view of Wagner et al. (US20120199742A1)


Oo does not teach that the spectral range is within the range of approximately 2 microns to approximately 15 microns.
Wagner teaches a spectroscopy system which utilizes a spectral range within the range of approximately 2 microns to approximately 15 microns (Abstract, ‘detects the mid-infrared wavelength light scattered by the single particle’; mid-infrared wavelength ranging from 3 to 8 μm is well known in the art; Para 0109, ‘the mid-infrared range, covering at least the 3-15-micron wavelength range, such as 3-4 microns’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize a spectroscopy system having a spectral range “within the range of approximately 2 microns to approximately 15 microns, as taught by Wagner, motivated by the need for using the a wavelength and angle analysis of the scattered mid-IR wavelength light to determine analyte-specific structural and concentration information (Wagner, Abstract) and also since the use of mid-IR spectroscopy is effective in determining analyte-specific structural and concentration information.
Regarding Claim 8, Oo teaches the apparatus of claim 7 wherein the interrogation signal (Para 0065, ‘light beam’; Para 0095) is characterized by a spectral range (Para 0095, ‘Excitation wavelength of 480 nm with <8 nm bandwidth, emission wavelength of 550 nm with <8 nm bandwidth’; Para 0111) that includes wavelengths 
 Oo does not teach that the interrogation signal is characterized by a spectral range having wavelengths spanning the range of approximately 2 microns to approximately 15 microns 
Wagner teaches a spectroscopy system which utilizes a spectral range  having wavelengths which span the range of approximately 2 microns to approximately 15 microns” (Para 0234, ‘wavelength in the NIR (800 nm or higher)’; Abstract, ‘detects the mid-infrared wavelength light scattered by the single particle’; mid-infrared wavelength ranging from 3 to 8 μm is well known in the art; Para 0109, ‘the mid-infrared range, covering at least the 3-15 micron wavelength range, such as 3-4 microns’; Para 0102, ‘SWIR (500-1600 nm)’; Para 0136, ‘NIR light may be in the range of 0.75-1.7 μm’); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize a spectroscopy system having a spectral range having wavelengths span the range of approximately 2 microns to approximately 15 microns” as taught by Wagner, motivated by the need for using the a wavelength and angle analysis of the scattered mid-IR wavelength light to determine analyte-specific structural and concentration information ( Wagner, Abstract; Para 0234, ‘wavelength in the NIR (800 nm or higher)’).Doing so for the use of mid-IR spectroscopy in determining analyte-specific structural and concentration information.
Though Wagner does not explicitly teach “wavelengths spanning the range of approximately 2 microns to approximately 15 microns”, Wagner does teach using overlapping range limitation and since the claimed ranges overlap ranges disclosed by Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details
Regarding Claim 9, Oo teaches the apparatus of claim 7, wherein the apparatus includes a first planar surface (Fig. 5A, ref. 56, ‘as structurally arranged’) and features of the plurality (Fig. 5B, ref. 54, ‘plurality of posts’). 
Oo does not teach that the first planar surface and the plurality of features comprise silicon.
Wagner teaches the use of silicon in its system (Para 0301, ‘float-zone Silicon, which has high transmission in the infrared; Para 0207, 0301)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize silicon  for the first planar surface and the plurality of features, as taught by Wagner, motivated by the need to use float-zone Silicon, which has high transmission in the infrared (Wagner, Para 0301), where the use of high-purity float zone silicon mitigates absorption in the mid-IR (Wagner, Para 0306, 0207). In addition, using silicon also allows for the materials that are transmissive at the QCL wavelengths to be used for cellular interrogation.
Regarding Claim 10, Oo teaches the apparatus of claim 9, further comprising a first region (Para 0097, surface of the well plates’) on the sample-collection surface (Para 0054, Fig. 5A, ref. 56’ center of the optofluidic loop’), wherein the first region (Para 0097, surface of the well plates’) is characterized by a surface property (Para 0097, ‘optofluidic well plates were made of polystyrene, which has hydrophobic surface nature’) that is different than that of silicon (silicon inherently is hydrophobic’).
See In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) in MPEP 2112 (III) for further details.
Regarding Claim 13, Oo teaches an apparatus of claim 12 wherein the interrogation signal (Para 0065, ‘light beam’; Para 0095) is characterized by a spectral range (Para 0095, ‘Excitation wavelength of 480 nm with <8 nm bandwidth, emission wavelength of 550 nm with <8 nm bandwidth’; Para 0111) that is;
Oo does not teach that the spectral range is within the range of approximately 2 microns to approximately 15 microns.
Wagner teaches a spectroscopy system which utilizes a spectral range within the range of approximately 2 microns to approximately 15 microns (Abstract, ‘detects the mid-infrared wavelength light scattered by the single particle’; mid-infrared wavelength ranging from 3 to 8 μm is well known in the art; Para 0109, ‘the mid-infrared range, covering at least the 3-15-micron wavelength range, such as 3-4 microns’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize a spectroscopy system having a spectral range within the range of approximately 2 microns to approximately 15 microns,  as taught by Wagner, motivated by the need for using the a wavelength and angle analysis of the scattered mid-IR wavelength light to determine analyte-specific structural and concentration information (Wagner, Abstract) and also since the use of 
Regarding Claim 14, Oo teaches the apparatus of claim 13 wherein the interrogation signal (Para 0065, ‘light beam’; Para 0095) is characterized by a spectral range (Para 0095, ‘Excitation wavelength of 480 nm with <8 nm bandwidth, emission wavelength of 550 nm with <8 nm bandwidth’; Para 0111) that includes wavelengths (Para 0095, ‘Excitation wavelength of 480 nm with <8 nm bandwidth, emission wavelength of 550 nm with <8 nm bandwidth’; Para 0111) that ;
Oo does not teach that interrogation signal is characterized by a spectral range having wavelengths spanning the range of approximately 2 microns to approximately 15 microns. Wagner teaches a spectroscopy system which utilizes a spectral range having wavelengths which span of approximately 2 microns to approximately 15 microns” (Para 0234, ‘wavelength in the NIR (800 nm or higher)’; Abstract, ‘detects the mid-infrared wavelength light scattered by the single particle’; mid-infrared wavelength ranging from 3 to 8 μm is well known in the art; Para 0109, ‘the mid-infrared range, covering at least the 3-15 micron wavelength range, such as 3-4 microns’; Para 0102, ‘SWIR (500-1600 nm)’; Para 0136, ‘NIR light may be in the range of 0.75-1.7 μm’); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize a spectroscopy system having a spectral range within approximately 2 microns to approximately 15 microns” as taught by Wagner, motivated by the need for using the a wavelength and angle analysis of the scattered mid-IR wavelength light to determine analyte-specific structural and 
Also the use of this spectral range would be obvious since the use of mid-IR spectroscopy is effective in determining analyte-specific structural and concentration information.
Though Wagner does not explicitly teach a spectroscopy system which utilizes a spectral range having wavelengths which span approximately 2 microns to approximately 15 microns”, Wagner does teach the limitation using overlapping range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 15, Oo teaches the apparatus of claim 13 with a first planar surface (Fig. 5A, ref. 56, ‘as structurally arranged’) and features of the plurality (Fig. 5B, ref. 54, ‘plurality of posts’).
Oo does not teach that the first planar surface and the plurality of features comprise silicon.
Wagner teaches the use of silicon in its system (Para 0301, ‘float-zone Silicon, which has high transmission in the infrared; Para 0207, 0301)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oo to utilize silicon  for the first planar surface and the plurality of features, as taught by Wagner, motivated by the need to use float-zone Silicon, which has high transmission in the infrared (Wagner, Para 
Regarding Claim 16, Oo teaches the apparatus of claim 15 further comprising a first region (Para 0097, surface of the well plates’) on the sample-collection surface (Para 0054, Fig. 5A, ref. 56’ center of the optofluidic loop’), wherein the first region (Para 0097, surface of the well plates’) is characterized by a surface property (Para 0097, ‘optofluidic well plates were made of polystyrene, which has hydrophobic surface nature’) that is different than that of silicon (silicon inherently is hydrophobic’).
The “surface property that is different than the surface properties of silicon” are interpreted as a measure of inherent properties of the surface of a well plate and given patentable weight to the extent of the plate being made of polystyrene which has hydrophobic surface nature (Para 0097). See In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) in MPEP 2112 (III) for further details.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 08/09/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-3, 6, 11-12, and 17 have been fully considered but they are not persuasive.
Applicant argues: 
(Nowhere does Oo teach or suggest what is recited in amended claims 1 and 12 namely, a sample holder having a continuous sample-collection surface collectively defined by a planar surface and the sidewalls and tips of each of a plurality of features that project from the planar surface)
Applicant’s arguments with respect to Claims 1-3, 6, 11-12, and 17 has been considered but Examiner respectfully disagrees. 
Examiner submits that Oo teaches a continuous sample-collection surface collectively defined by a planar surface and the sidewalls and tips of each of a plurality of features that project from the planar surface, as provided in the rejections of independent Claims 1 and 12 (Supra). 
Applicant argues: 
(As a result, the sample-collection surface of Oo does not include the tips of the micro-posts (54), since the micro-posts simply do not have tips. Oo, therefore, does not anticipate what is recited in amended claims 1 and 12).
Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI) of the claim 1, Examiner is at liberty to interpret “tip” of the post as “end or extremity” of the post and this is delineated in Annotated Fig. 5B, Oo et al.
To promote compact prosecution, Examiner suggests to Applicant to further structurally limit the “tip” limitation to distinguish over that the tip of the posts of Oo et al. 
Applicant further argues: 

Examiner respectfully disagrees. Examiner submits that the micro-post array
embedded optofluidic multi-well plate of Oo et al. is made of a homogenous material including polymers such as polystyrene and PMMA (Para 0048, 0088) as described in the Applicant’s specification (Para 0030) which states that the structural material suitable for the fabrication substrate includes polymers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        

 /JENNIFER WECKER/ Primary Examiner, Art Unit 1797